On Rehearing *
This case is before the court on the petition for rehearing and suggestion for rehearing en banc filed in the above-entitled cause by Ben F. Garman, the defendant-appellee.
The court further10 notes a question as having been raised in the petition for rehearing as to the propriety of the judgment of this court in ordering a remand for an entry of a judgment in favor of the Northern Trust Company. For the reasons stated in the opinion of the court, under the circumstances of this case the relief was, and still is, deemed appropriate. For precedent for comparable action in this circuit see McKey v. Roetter, 114 F.2d 129 (7th Cir. 1940), cert. denied, 311 U.S. 691, 61 S.Ct. 72, 85 L.Ed. 447.
On further consideration of the petition and suggestion for rehearing en banc, no judge in active service having requested a vote thereon and both of the judges on the original panel who are still in active service having voted to deny rehearing, accordingly,
IT IS ORDERED that the aforesaid petition for rehearing be, and the same is hereby, DENIED.

 Circuit Judge Philip W. Tone was a member of the panel which decided this case. However, Judge Tone resigned as a member of this court effective April 30, 1980.


. On its own motion, the court excised a sentence from the original opinion.